Title: To Alexander Hamilton from Jeremiah Olney, 6 September 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, September 6, 1791. “The missing Certificate of Registry for Schooner Nicholas, mentioned in my Letter of the 25th Ulto. proves to have been all the Time in the Collector’s Office at Newport: Capt. Potter, who is now here, says he took it from thence to bring up with him, but left it at Home through forgetfulness. He promises to send it hither on his return, which will be in a few Days. I enclose the Certificate of registry No. 25, granted by me in 1790, for Brign. Trinanada; she having been lately sold at a foreign Port.”
